Citation Nr: 0616538	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-02 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypertension.

2.  Entitlement to a rating in excess of 10 percent for 
asbestosis.

3.  Entitlement to a rating in excess of 10 percent for the 
residuals of a left ankle fracture.

4.  Entitlement to a compensable rating for the residuals of 
a left first metacarpal fracture.

5.  Entitlement to a compensable rating for left varicocele.

6.  Entitlement to a compensable rating for the residuals of 
a right ring finger abscess.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A.B.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1947 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran failed, without apparent 
cause, to appear for a scheduled hearing in March 2006.  
Therefore, his request for a Board hearing is considered as 
having been withdrawn.  38 C.F.R. § 20.704 (2005).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence demonstrates the veteran's service-connected 
hypertension is presently manifested by diastolic pressure 
that is predominantly less than 110 and systolic pressure of 
predominantly less than 200, but requires continuous 
medication.

3.  The veteran's service-connected asbestosis is presently 
manifested by Forced Vital Capacity (FVC) 78.8 percent 
predicted with no evidence of cor pulmonale, pulmonary 
hypertension, or a requirement of outpatient oxygen therapy.

4.  The evidence demonstrates the veteran's service-connected 
residuals of a left ankle fracture are presently manifested 
by no more than a moderate ankle disability.  

5.  The veteran's service-connected residuals of a left first 
metacarpal fracture is presently manifested by no significant 
residual nor objective evidence of any limitation of motion 
or hand function.

6.  The veteran's service-connected left varicocele is 
presently manifested by no objective evidence of renal or 
voiding dysfunction.

7.  The veteran's service-connected residuals of right ring 
finger abscess are manifested by no objective evidence of a 
painful superficial scar or limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).

2.  The criteria for a rating in excess of 10 percent for 
asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2005).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a left ankle fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2005).

4.  The criteria for a compensable rating for the residuals 
of a left first metacarpal fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5224 (effective prior to August 26, 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5228 (effective after 
August 26, 2002).

5.  The criteria for a compensable rating for a left 
varicocele have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118 Diagnostic Code 7529 (2005).

6.  The criteria for a compensable rating for the residuals 
of a right ring finger abscess have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118 
Diagnostic Code 7804 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim for increased ratings was received in 
August 2001.  He was notified, generally, of the VCAA duties 
to assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in November 
2001.  Adequate opportunities to submit evidence and request 
assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), finding that the VCAA notice 
requirements applied to all elements of a claim.  Here, the 
notice requirements pertinent to the issues on appeal have 
been met and all identified and authorized records relevant 
to these matters have been requested or obtained.  The 
available medical evidence is sufficient for adequate 
determinations.  Further attempts to obtain additional 
evidence would be futile.  Because of the decision in this 
case, any failure of VA to notify the veteran of the duty to 
notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.  There has been substantial compliance with 
all pertinent VA law and regulations, and to move forward 
with these claims would not cause any prejudice to the 
appellant. 

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).

Hypertension

710
1 
Hypertensive vascular disease (hypertension and 
isolated systolic hypertension)


Diastolic pressure predominantly 130 or more
60

Diastolic pressure predominantly 120 or more
40

Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more    
20

Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or 
more who requires continuous medication for 
control.
10

Note (1): Hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on 
at least three different days. For purposes of this 
section, the term hypertension means that the diastolic 
blood pressure is predominantly 90mm. or greater, and 
isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.
Note (2): Evaluate hypertension due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, as part of the condition causing 
it rather than by a separate evaluation.

38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).

In this case, in statements and personal hearing testimony 
the veteran asserted that his hypertension was more severely 
disabling than indicated by the present evaluation.  He 
contends, in essence, that the disorder is not very well 
controlled by medication.  

During a May 2002 VA outpatient treatment visit, blood 
pressure was recorded as 144/84; in June 2002, it was 158/84; 
and in July 2002, it was noted to be 144/90.

VA examination in August 2002 noted the veteran had no 
history of chest pain, paroxysmal nocturnal dyspnea, 
myocardial infarction, stroke, pedal edema, orthopnea, 
cardiomegaly, or congestive heart failure.  Blood pressure 
findings were 144/88, 138/88, 144/84.  It was noted a review 
of the record shows his blood pressure findings were variable 
and that he was on increased doses of anti-hypertension 
medication.  The diagnosis was hypertension.

A January 2003 office record from F.B.P., M.D. noted the 
veteran had run out of his anti-hypertension medication a 
couple of days earlier.  A blood pressure finding of 170/94 
was reported.  The diagnosis was hypertension, elevated blood 
pressure readings due to running out of medicine.

VA outpatient treatment records include several blood 
pressure readings, as follows:  126/76 (July 2003), 156/84 
(September 2003), 161/92 (October 2003), 170/90 (April 2004), 
144/71 (July 2004), 118/60 (during a July 2004 annual 
evaluation), and 156/82 (September 2004).

VA examination in July 2005 noted the veteran remained on 
anti-hypertensive medication and that the administered dosage 
had not changed in recent years.  It was noted he had not 
developed any symptoms of congestive heart failure.  Blood 
pressure readings of 135/80, 130/80, and 130/80 were made on 
three separate occasions during the course of the 
examination.  The diagnosis was idiopathic hypertension well 
controlled with medications without obvious end organ damage.  
A blood chemistry profile revealed no impairment in renal 
function.

Based upon the evidence of record, the Board finds veteran's 
service-connected hypertension is presently manifested by 
diastolic pressure that is predominantly less than 110 and 
systolic pressure of predominantly less than 200.  The 
evidence shows that the disorder requires continuous 
medication, but as of the most recent VA examination was well 
controlled by medication.  Therefore, entitlement to a rating 
in excess of 10 percent for hypertension is not warranted.

Asbestosis

6833
Asbestosis.
General Rating Formula for Interstitial Lung Disease 
(diagnostic codes 6825 through 6833):
Forced Vital Capacity (FVC) less than 50-percent 
predicted, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less 
than 40-percent predicted, or; maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or; cor pulmonale or 
pulmonary hypertension, or; requires outpatient oxygen 
therapy
10
0
FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- 
to 55-percent predicted, or; maximum exercise capacity of 
15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation
60
FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- 
to 65-percent predicted
30
FVC of 75- to 80-percent predicted, or; DLCO (SB) of 66- 
to 80-percent predicted
10
38 C.F.R. § 4.97, Diagnostic Code 6833 (2005).

In this case, in statements and personal hearing testimony 
the veteran asserted that his asbestosis was more severely 
disabling than indicated by the present evaluation.  
Pulmonary function tests in August 2001 revealed FVC of 79.2 
percent predicted and DLCO (SB) of 83.6 percent predicted.  
The diagnoses included severe obstructive lung disease with 
excellent response to the bronchodilator.

An August 2002 VA examination report noted a recent computed 
axial tomography (CAT) scan of the  lungs was unchanged from 
one taken approximately one year earlier.  It was noted there 
was evidence of extensive pleural calcification including to 
the diaphragmatic pleura suggestive of asbestosis.  Pulmonary 
function tests (PFTs) revealed severe obstructive lung 
disease with excellence responses to bronchodilators.  There 
was no evidence of cor pulmonale, pulmonary hypertension, or 
a requirement for oxygen therapy.  The diagnoses included 
asbestosis and chronic obstructive pulmonary disease 
requiring medication.

In July 2003, the veteran underwent a PFT.  After 
administration of a bronchodilator, FVC was measured as 78.8 
percent of predicted.  

VA examination in July 2005 noted the veteran had no sputum 
production or coughing up blood symptoms.  His physical 
activities were limited, but he did not have any dyspnea on 
usual limited exertion.  The examiner noted there was no 
evidence of cor pulmonale or pulmonary hypertension.  It was 
noted that pulmonary function tests were not performed 
because the examiner felt the veteran was unable to provide a 
valid test due to Pick's disease.  The diagnoses included 
asbestosis evidenced by pleural plaquing and chronic 
obstructive pulmonary disease.  It was the examiner's opinion 
that the veteran's chronic obstructive pulmonary disease was 
a separate disease from his asbestosis and that chronic 
obstructive pulmonary disease and use of an inhaler were not 
due to asbestosis.

Based upon the evidence of record, the Board finds veteran's 
service-connected asbestosis is presently manifested by FVC 
of 78.8 percent predicted.  Findings in August 2001 were 
likewise consistent with the criteria for a 10 percent rating 
under the diagnostic criteria cited above.  There is no 
evidence of cor pulmonale, pulmonary hypertension, or a 
requirement of outpatient oxygen therapy.  Therefore, 
entitlement to a rating in excess of 10 percent for 
asbestosis is not warranted. 

Residuals of a Left Ankle Fracture

527
1
Ankle, limited motion of:

Marked
20

Moderate  
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2005).

 
Normal ankle motion.  38 C.F.R. § 4.71, Plate II (2005).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2004).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

In this case, in statements and personal hearing testimony 
the veteran asserted that his residuals of a left ankle 
fracture were more severely disabling than indicated by the 
present evaluation.  

An August 2002 VA X-ray film of the left ankle revealed no 
bony abnormality suggestive of an acute fracture.  There was 
spurring and fragmentation compatible with an old injury.

On VA examination in February 2003 he complained of stiffness 
and discomfort, but reported the disorder did not affect 
ambulation.  The examiner noted there was no laxity of 
ligaments and that the veteran was able to walk easily both 
forward and backward.  X-rays revealed spurring and 
fragmentation compatible with an old injury.  Range of motion 
studies revealed plantar flexion from 0 to 40 degrees and 
dorsiflexion from 0 to 10 degree without discomfort.  The 
diagnosis was fracture of the left ankle with increased 
stiffness.  

VA examination in July 2005 revealed some degree of swelling 
about the left ankle joint, chronic in nature, which was 
approximately 50 percent due to a more recently fractured 
right ankle disorder.  There was no evidence of tenderness to 
pressure and the veteran was able to walk without an obvious 
limp.  Range of motion studies revealed plantar flexion from 
0 to 45 degrees and dorsiflexion from 0 to 15 degree without 
discomfort.  The diagnoses included past fracture of the left 
ankle.

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of a left ankle 
fracture are presently manifested by no more than a moderate 
limited ankle motion.  There was no indication of any 
functional loss due to pain, inasmuch as there was no pain on 
movement of the ankle.  Likewise, there was no functional 
loss due to weakness, fatigability, incoordination of the 
ankle as the examiner noted an essentially normal ankle.  In 
fact, recent VA examinations revealed near normal left ankle 
motion without objective evidence of discomfort.  Therefore, 
entitlement to a rating in excess of 10 percent is not 
warranted.

Residuals of Left First Metacarpal Fracture

As a preliminary matter, the Board notes that during this 
appeal the regulations for the evaluation of finger 
disabilities were revised effective August 26, 2002.  See 67 
Fed. Reg. 48,784 (July 26, 2002).  VA's General Counsel, in a 
precedent opinion, has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised amended 
versions may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

The criteria in effective prior to August 26, 2002, provided 
ratings for individual fingers only with evidence of 
ankylosis.  A 10 percent rating was assigned for favorable 
ankylosis of the thumb and a 20 percent rating for 
unfavorable ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5224, Note (a) (effective prior to August 26, 2002).  

Evaluation of Ankylosis or Limitation of Motion of Single
 or Multiple Digits of the Hand

(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion. 
(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level. 
(3) Evaluation of ankylosis of the index, long, ring, and 
little fingers: (i) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, and 
either is in extension or full flexion, or there is rotation 
or angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto. (ii) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position. (iii) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) flexed to the extent 
possible, evaluate as unfavorable ankylosis. (iv) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent 
possible, evaluate as favorable ankylosis. 
(4) Evaluation of ankylosis of the thumb: (i) If both the 
carpometacarpal and interphalangeal joints are ankylosed, and 
either is in extension or full flexion, or there is rotation 
or angulation of a bone, evaluate as amputation at 
metacarpophalangeal joint or through proximal phalanx. (ii) 
If both the carpometacarpal and interphalangeal joints are 
ankylosed, evaluate as unfavorable ankylosis, even if each 
joint is individually fixed in a favorable position. (iii) If 
only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as unfavorable 
ankylosis. (iv) If only the carpometacarpal or 
interphalangeal joint is ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, 
evaluate as favorable ankylosis. 
(5) If there is limitation of motion of two or more digits, 
evaluate each digit separately and combine the evaluations. 
38 C.F.R. § 4.71a, Diagnostic Code 5224, Note (a) (effective 
August 26, 2002).  

 
III. Ankylosis of Individual Digits 
Majo
r
Mino
r
522
4
Thumb, ankylosis of:


 
Unfavorable
20
20
 
Favorable
10
10
 
Note: Also consider whether evaluation as 
amputation is warranted and whether an 
additional evaluation is warranted for 
resulting limitation of motion of other 
digits or interference with overall function 
of the hand.


38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand, Note (1) 
(effective August 26, 2002).  

 
 
Rating
 
IV. Limitation of Motion of Individual Digits 
Majo
r
Mino
r
522
8
Thumb, limitation of motion:
 
 
 
With a gap of more than two inches (5.1 cm.) 
between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers
20 
20
 
With a gap of one to two inches (2.5 to 5.1 
cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the 
fingers
10 
10
 
With a gap of less than one inch (2.5 cm.) 
between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.
0 
0
38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand, Note (1) 
(effective August 26, 2002).  

In this case, in statements and personal hearing testimony 
the veteran asserted that his residuals of a left first 
metacarpal fracture were more severely disabling than 
indicated by the present evaluation.  On VA examination in 
August 2002 he complained of rare intermittent stiffness.  
There was no evidence of deformity or palpable tenderness.  
The diagnosis was fracture of the left first metacarpal 
without residuals.  A February 2003 VA examination report 
noted the first metacarpal was not a moveable joint and range 
of motion could not be measured.

VA examination in July 2005 noted the veteran had no 
complaints as to his left first metacarpal fracture and no 
obvious loss of function.  Examination revealed no tenderness 
at the metacarpophalangeal joint or at the carpometacarpal 
joint.  The tip of the thumb could be opposed to the base of 
the little finger and abducted without problem.  Grasp 
strength was normal.  The diagnosis was left first metacarpal 
fracture with no significant residual.

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of a left first 
metacarpal fracture is presently manifested by no significant 
residual.  There is no objective evidence of any limitation 
of motion or hand function.  Therefore, entitlement to a 
compensable rating is not warranted.

Left Varicocele

752
9
Benign neoplasms of the genitourinary system:

Rate as voiding dysfunction or renal dysfunction, 
whichever is predominant.
38 C.F.R. § 4.114b, Diagnostic Code 7529 (2005).

Renal dysfunction:
Ratin
g
Requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 
80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular
100
Persistent edema and albuminuria with BUN 40 to 80mg%; 
or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion
80
Constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 
40 percent disabling under diagnostic code 7101
60
Albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema 
or hypertension at least 10 percent disabling under 
diagnostic code 7101
30
Albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 7101
0

Voiding dysfunction:
Ratin
g
Rate particular condition as urine leakage, frequency, or 
obstructed voiding.
Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence:
Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 
times per day
60
Requiring the wearing of absorbent materials which must 
be changed 2 to 4 times per day
40
Requiring the wearing of absorbent materials which must 
be changed less than 2 times per day
20

In this case, in statements and personal hearing testimony 
the veteran asserted that his left varicocele was more 
severely disabling than indicated by the present evaluation.  
On VA examination in August 2002 he denied any genitourinary 
problems or testicular pain.  There was no palpable 
tenderness.  It was noted the disorder was well documented 
and was asymptomatic.  The diagnosis was left varicocele 
without present residuals.

A review of VA outpatient treatment records dated beginning 
in 2002 do not reflect complaints or findings regarding the 
left varicocele.

VA examination in July 2005 noted the veteran had increased 
urinary frequency, approximately every 30 minutes.  
Examination revealed a moderate-sized left varicocele with no 
evidence of any testicular atrophy.  It was the physician's 
opinion that there was no correlation between the veteran's 
left varicocele and his symptoms of urinary frequency and 
nocturia, as they were entirely separate genitourinary 
problems, and not related in any way.

Based upon the evidence of record, the Board finds the 
veteran's service-connected left varicocele is presently 
manifested by no present residual symptomatology.  There is 
no objective evidence of any renal or voiding dysfunction 
related to the service-connected disability.  Therefore, 
entitlement to a compensable rating is not warranted.

Residuals of a Right First Finger Abscess

Initially, the Board notes that during the course of this 
appeal VA regulations for the evaluation of skin disabilities 
were revised effective August 30, 2002.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002) and corrections 67 Fed. Reg. 
58448-58449 (Sept. 16, 2002).  The Rating Schedule criteria 
applicable to the present claim, however, were essentially 
unchanged by those revisions.  

780
2
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.
 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.
38 C.F.R. § 4.118, Diagnostic Code 7802 (effective before and 
after August 30, 2002).

780
4
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on 
the amputation rule.) 
 
38 C.F.R. § 4.118, Diagnostic Code 7804 (effective before and 
after August 30, 002).

In this case, in statements and personal hearing testimony 
the veteran asserted that his residuals of a right ring 
finger abscess were more severely disabling than indicated by 
the present evaluation.  On VA examination in August 2002 the 
veteran reported his right ring finger was asymptomatic and 
could not recall when the injury occurred.  The examiner 
noted there was no evidence of scarring or abnormality.  The 
diagnosis was incision and drainage of a right ring finger 
abscess with no organicity upon present examination.

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of a right ring finger 
abscess are presently manifested by no objective evidence of 
a painful superficial scar or any compensable limitation of 
motion to include as a result of pain or dysfunction.  
Therefore, entitlement to a compensable rating is not 
warranted.

Although the veteran has asserted that his service-connected 
disabilities are more severely disabling, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds higher or separate ratings are not 
warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected disorders, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims.




ORDER

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.

Entitlement to a rating in excess of 10 percent for 
asbestosis is denied.

Entitlement to a rating in excess of 10 percent for the 
residuals of a left ankle fracture is denied.

Entitlement to a compensable rating for the residuals of a 
left first metacarpal fracture is denied.

Entitlement to a compensable rating for left varicocele is 
denied.

Entitlement to a compensable rating for the residuals of a 
right ring finger abscess is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


